The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1 “introducing it into a at least one liquid reagent reacting with silica of the particles” (emphasis added) is not clear since it could be either “a liquid reagent” or “at least one liquid reagent”.  Moreover, it is not clear if the “a at least one liquid reagent reacting with silica of the particles” is actually part of the airborne silica detection system, or if applicant is simply claiming an empty reagent tank.  Additionally, it is not clear if the output is indicating silica concentration over a predetermined amount in the reagent tank or in the air stream.  Furthermore, if the silica concentration over a predetermined amount is in the airstream, claim 1 requires sufficient structure to measure the amount of air so that the computer and/or its stored program can actually determine/measure a silica concentration in the airstream.  Finally with respect to claim 1, the stored program is only required to receive a signal from the photo detector to provide an output indicating silica concentrations over a predetermined amount.  Thus it is not clear if the stored program is only for that purpose or if it performs other required functions such as causing the airstream to be received by the particle sizer and/or adding reagent to the reagent tank.  Since the claim is silent with respect to whether the predetermined amount is over a predetermined minimum amount or just a predetermined detectable amount, examiner is treating the claim as covering the broader or any detectable amount.  In claims 3-4, the definition of the predetermined amount is not consistent with the language of claim 1.  With respect to claim 7, it is not clear if the reagent tank has something in it to capture the particles from the airstream so that a buffer can be added to bring a pH of the silica in solution to the required range, if that is the case, it is not clear what constitutes the at least one reagent in the reagent tank that reacts with silica of the particles prior to addition of the buffer and the molybdate as required/described in claim 7.  It is also not clear if the order in which the buffer and molybdate are added is under control of and/or caused by the stored program.  In claim 11, “the reaction chamber” does not have antecedent basis in claim 1.  For examination purposes the reaction chamber will be treated as the reagent tank.  In claims 13 and 15, “the particle growth chamber” does not have antecedent basis.  For examination purposes, claims 13 and 15 will be 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 3-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In claim 1 the electronic computer execution a stored program is supposed to provide an output indicating silica concentrations over a predetermined amount while claims 3-4 define the predetermined amount to be less than the respective amounts claimed in the airstream.  In other words claims 3-4 are inconsistent with the language of claim 1 and appear to be claiming a concertation that is outside of the scope of claim 1.  With respect to claims 5-6, if the “a at least one liquid reagent is not an element of the system of claim 1, claims 5-6 are directed toward things that are not positively recited as an element of the system of claim 1 and thus do not further limit the scope of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connell in view of Brown and Clinton (US 2007/0231217).  In the publication, with respect to claim 1, O’Connell teaches an  airborne silica detection system including a particle sizer for receiving an airstream (see the box labeled "cyclone PM 4.0” in the figure at the bottom right corner); a reagent tank receiving the airstream downstream from the particle sizer and introducing it into a at least one liquid reagent reacting with silica of the particles (see the box labeled "molybdate reagent in the figure at the bottom right corner of the page along with the .  
In the paper Brown teaches that particle size-selective sampling refers to the collection of particles of varying sizes that potentially reach and adversely affect specific regions of the respiratory tract.  Thoracic and respirable fractions are defined as the fraction of inhaled particles capable of passing beyond the larynx and ciliated airways, respectively, during inhalation.  In an attempt to afford greater protection to exposed individuals, current size-selective sampling criteria overestimate the population means of particle penetration into regions of the lower respiratory tract.  The purpose of the reported analyses was to provide estimates of the thoracic and respirable fractions for adults and children during typical activities with both nasal and oral inhalation, that may be used in the design of experimental studies and interpretation of health effects evidence.  With respect to claim 1, the paragraph bridging pages 2-3 teaches that the EPA changed the indicator for particulate matter (PM) from TSP (effectively an aerodynamic cut-size varying from 25 to 40 μm, depending on wind speed and direction) to PM10 (particles with a nominal mean aerodynamic diameter ≤ 10 μm).  Consistent in concept with the ACGIH thoracic particle fraction, PM10 delineates a subset of inhalable particles (referred to as thoracic particles) that are thought small enough to penetrate to the thoracic region (including the tracheobronchial and alveolar regions) of the respiratory tract.  In 1997, the EPA extended size-selective sampling to include fine particles indicated by PM2.5 (particles with a nominal mean aerodynamic diameter ≤ 2.5 μm) and retained PM10 as the indicator for thoracic coarse particles.  The selection of PM2.5 by the EPA was mainly to delineate the atmospheric fine (combustion derived, aggregates, acid condensates, secondary aerosols) and coarse (crustal, soil-derived dusts) PM modes and for consistency with community epidemiologic health studies reporting various health effects associated with PM2.5.  From this it is clear that the "cyclone PM 4.0” label in the figure is 
In the patent publication Clinton teaches apparatus, systems, method, reagents, and kits for conducting assays as well as process for their preparation.  They are particularly well suited for conducting automated sampling, sample preparation, and analysis in a multi-well plate assay format.  For example, they may be used for automated analysis of particulates in air and/or liquid samples derived therefrom in environmental monitoring (see abstract and paragraph [0003]).  With respect to claim 1, paragraph [0033] teaches an environmental monitoring system is also provided that comprise an analyte detection module and an air sampling system.  The air sampling system processes air to concentrate particulate matter in the air and suspend the particulates in a liquid suspension.  The detection module is an apparatus for conducting luminescence assays in multi-well plates.  In operation, the air sampling system processes air for a certain period of time and delivers sample to the analyte detection module, which then carries out assays for one or more target analytes in one or more wells of an assay plate and, on completion of the assay, reports results.  The air sampling system, detection module, and interface between the two components, preferably, is designed to operate in an autonomous fashion.  At selected intervals of time, additional samples are delivered from the air sampling system to the detection module and analyzed.  Also with respect to claim 1, paragraph [0023] teaches that the apparatus may also comprise a light detector which may be mounted within a light-tight enclosure or, alternatively, it may be mounted to a detection aperture on the enclosure top (e.g., via a light-tight connector or baffle).  The apparatus may employ computers or other electronic systems for controlling operation the apparatus including, e.g., operating motorized mechanical systems, and triggering and/or analyzing luminescence signals.  
With respect to claim 1, it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the O’Connell system with a computer with a program to trigger and/or analyze luminescence signals measured by the photodetector as taught by Clifton because of the use of such a system to measure luminescent signals in an apparatus that separates particles from air and reacts them with a luminescent reagent as taught by Clifton.  
With respect to claim 9, the O’Connell photodetector is a photomultiplier tube (PMT).
.  
Claims 2, 5-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connell in view of Brown and Clinton as applied to claim 1 above, and further in view of Lee (US 2003/0082825).  O’Connell does not teach the presence of a particle growth chamber between the particle sizer and the reagent tank.
In the patent publication Lee teaches apparatus for continuous on-line measurement of chemical composition of aerosol particles with a fast time resolution.  The apparatus includes an enhanced particle size magnifier for producing activated aerosol particles and an enhanced collection device which collects the activated aerosol particles into a liquid stream for quantitative analysis by analytical means.   Figures 1, 4 and 6 show different versions of the particle-in-liquid sample (PILS I or PILS II) collection apparatus for rapid measurement of aerosol bulk chemical composition.  See paragraphs [0051]-[0056] and [0070]-[0084] for a more complete description of the particle size magnifier including the use of a steam generator to increase the mass of particles.  Paragraphs [0066]-[0069] discuss the particle collection efficiency and teaches that to determine the minimum size of particles activated, and the overall droplet transport and collection efficiency, the mass collection efficiency of PILS I was determined in the laboratory.  In these calibration experiments, aerosol particles of known chemical composition and size were generated and measured.  Selected calibration particle diameters ranged from 25 to 300 nm with total number concentrations varying between 150 and 105 particles cm-3, depending on particle size.  These concentrations corresponded to sulfate mass concentrations between 0.5 and 40 g m-3, typical of ambient urban aerosol concentrations.  From figure 3, a maximum collection efficiency of 94% was measured, and over 80% of all particles larger than approximately 50 nm were collected.  Below 50 nm, the collection efficiency dropped rapidly with decreasing size.  The drop in collected mass efficiency was attributed primarily to non-activation of small size particles, a result of limited mixing of saturated water vapor and sample air.  
With respect to claim 2, it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the O’Connell system with a particle 
With respect to claims 5-7, the reagent is not a positively recited element of the system and therefore does not provide a further limitation of claim 2.  Additionally, the photodetector of O’Connell is a light sensor directed into the reagent tank.  
With respect to claims 13-14, the particle magnifier of Lee is based on a humidifier in the form of a steam generator so that addition of the particle magnifier of Lee would also have shown the obviousness of the elements required by claims 13-14.  
With respect to claim 15, the particle sizer of O’Connell is a cyclonic filter for selectively removing particles greater than 4 micrometer in diameter.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over O’Connell in view of Brown, Clinton and Lee as applied to claim 5 above, and further in view of Condiff (US 2,549,574).  O’Connell does not teach the reagent tank providing reflective surfaces for directing chemiluminescence to the photodetector.
In the patent Condiff teaches an improved apparatus for making fluorometric measurements and in particular the cells containing the sample for making the measurements.  Column 1, lines 23-29 teach that an object of the invention is to provide an apparatus in which the degree of fluorescence and the photoelectric response of the fluorescence is greatly increased compare to prior apparatus.  Column 1, lines 30-39 teach that another object is to provide the sample container with a reflective interior coating except for portions in which light enters the sample container and fluorescence leaves the container for photoelectric measurement.  The figures show different types of sample containers with their reflective coatings.  Column 3, lines 27-48 teach that it is possible to obtain a photoelectric response which is about 300% or more compared to that observed when the sample is contained in a clear container of identical shape and size.  Thus, by providing a mirrored surface on the outside of the sample container and by providing apertures through the mirror coating for projecting a light beam into the container interior and viewing the container interior for making the photoelectric measurement, it is possible to obtain a much greater photoelectric response than before.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate a reflective coating as taught by Condiff into the reagent tank of 
Examiner notes that some claims are not rejected with art.  However no indication of allowable subject matter is being given.  That will be decided when applicant has responded to the above rejections.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additionally cited art relates to particle separation and analysis.  .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797